Title: Thomas Brand Hollis to John Adams, 3 Aug. 1786
From: Hollis, Thomas Brand
To: Adams, John


          
            
              Dear Sir
            
            

              The Hide

               3 July 1786
            
          

          I have just heard from Mr Bridgen that
            you are coming this road. his letter was most unluckily missent to Ipswich otherwise
            should have known of your Journey on Tuesday & have wrote to you sooner.
          I hope it will not be inconvenient to call & by resting
            here make your Journey more agreable to your self & Mrs Adams.
          I wish to speak to you about the book mentioned to you, there is a
            great demand for it abroad. if you could obligingly take a few copies with you for to
            give away to principal persons or to settle a correspondence with some bookseller for
            the remainder & the plates also it would be doing service publick.
          I could communicate some circumstances when here, too long for a
            letter, which are material. you will pardon this liberty but as you most obligingly
            mentioned the affair I wish to avail myself of your offer & leave to your
            Judgement the manner.—it might go through Mr Bridgen’s hands
            to whom I have mentioned it.
          My best compliments of thanks attend you & Mrs Adams the col & Lady for the pleasure you gave us
            in your sojourn here which we wish you would renew at your return when convenient.
          I am Dear Sir / with the greatest regard & esteem / your
            most faithful Sert.


          
            
              T. Brand Hollis
            
          
        